Fourth Court of Appeals
                                     San Antonio, Texas
                                               June 9, 2021

                                        No. 04-21-00235-CV

                                      IN RE Peter B. FLORES


                    From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021CI06812
                          Honorable Angelica Jimenez, Judge Presiding


                                           ORDER
Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice


       Relator’s petition for writ of mandamus and motion for temporary relief are denied. An
opinion will be forthcoming.

           It is so ORDERED June 9, 2021.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT